            Case 1:19-cv-03685-TSC Document 6 Filed 12/12/19 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

------------------------------------------------------------------ x
UNITED STATES POSTAL SERVICE,                                      :
                                                                   :
                                       Plaintiff,                  :
                                                                   :   Case No. 19-3685
            - v. -                                                 :
                                                                   :
NATIONAL ASSOCIATION OF LETTER                                     :
CARRIERS, AFL-CIO,                                                 :
                                                                   :
                                       Defendant.                  :
------------------------------------------------------------------ x

  MOTION OF THE NATIONAL ASSOCIATION OF LETTER CARRIERS, AFL-CIO,
               TO PERMIT NON-RESIDENT/NON-MEMBER
        ATTORNEY PETER D. DeCHIARA TO APPEAR PRO HAC VICE

        Pursuant to Rule 83.2(d) of the United States District Court for the District of Columbia,

Defendant, National Association of Letter Carriers, AFL-CIO (“NALC”), through counsel,

Victoria L. Bor, Esquire, moves the Court for an Order admitting Peter D. DeChiara, Esquire,

pro hac vice to the bar of this Court for the purpose of representing Defendant NALC in this

matter only, and in support thereof states the following:

                 1.       I am an attorney licensed to practice law in the United States District

Court for the District of Columbia and am a partner at Sherman Dunn, P.C., 900 Seventh Street,

N.W., Suite 1000, Washington, D.C. 20001.

                 2.       Peter D. DeChiara, Esquire, is a partner in the firm of Cohen, Weiss and

Simon LLP, 900 Third Avenue, Suite 2100, New York, New York 10022.

                 3.       Peter D. DeChiara is a member in good standing of the bar of the State of

New York and has been admitted to and is a member in good standing with the bars of the

United States Supreme Court, the United States Courts of Appeals for the Second, Third, Fourth,

Fifth, Sixth, Seventh, Eighth, Ninth, Tenth, Eleventh, and D.C. Circuits, the United States
                                                        1
           Case 1:19-cv-03685-TSC Document 6 Filed 12/12/19 Page 2 of 3




District Court for the Southern District of New York, the United States District Court for the

Eastern District of New York, the United States District Court for the District of Colorado, the

United States District Court for the Eastern District of Michigan, and the United States District

Court for the Western District of Michigan.

               4.     No disciplinary proceedings have been instituted against Mr. DeChiara

and he has not been suspended or disbarred by any court.

               5.     Peter D. DeChiara is seeking admission to the bar of the United States

District Court of the District of Columbia pro hac vice pursuant to Rule 83.2(d) as to this matter

only. His accompanying declaration is being filed herewith.

               6.     Peter D. DeChiara has had an attorney-client relationship with Defendant

NALC for a number of years.

               WHEREFORE, Defendant NALC, through counsel, Victoria L. Bor, Esquire,

hereby requests that Peter D. DeChiara, Esquire, be admitted pro hac vice to represent NALC in

this matter.

Dated: December 12, 2019
                                                     Respectfully submitted,


                                                      /s/ Victoria L. Bor
                                                     Victoria L. Bor
                                                     D.C. Bar No. 288852
                                                     Sherman Dunn, P.C.
                                                     900 Seventh Street, N.W.
                                                     Suite 1000
                                                     Washington, D.C. 20001
                                                     (202) 785-9300
                                                     bor@shermandunn.com

                                                     Counsel for Defendant, National Association
                                                     of Letter Carriers, AFL-CIO




                                                 2
Case 1:19-cv-03685-TSC Document 6 Filed 12/12/19 Page 3 of 3
